                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON


ROBBIE LEE PHILLIPS,               )
                                   )
     Plaintiff,                    )             Case No.
                                   )         5:18-cv-179-JMH
v.                                 )
                                   )               JUDGMENT
                                   )
NANCY A. BERRYHILL, ACTING         )
COMMISSIONER OF SOCIAL             )
SECURITY,                          )
                                   )
     Defendant.                    )

                              ***
     Consistent with the Court’s memorandum opinion and order

entered contemporaneously herewith, Rule 58 of the Federal Rules

of Civil Procedure, and pursuant to 42 U.S.C. § 405(g), IT IS

ORDERED and ADJUDGED as follows:

     (1)   The administrative decision of the Commissioner of

           Social Security is AFFIRMED and Judgment is entered in

           favor of the Commissioner with respect to all issues

           raised herein;

     (2)   All deadlines and scheduled proceedings are CONTINUED

           GENERALLY;

     (3)   All remaining claims for relief or pending motions

           are DENIED AS MOOT;

     (4) This matter shall be DISMISSED AND STRICKEN FROM THE

           ACTIVE DOCKET; and
(5) This Order is FINAL AND APPEALABLE and THERE IS NO

     JUST CAUSE FOR DELAY.

This the 29th day of March, 2019.
